DETAILED ACTION
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1: claims 1, 2, 7-11, 16-25 (partially) & 12 (completely)
Purified and sized capsular polysaccharides of Streptococcus
pneumoniae serotype 2 and related subject matter.

Group 2: claims 1-3, 7-11, 16-25 (partially) & 4, 13(completely)Purified and sized capsular polysaccharide of Streptococcus pneumoniae serotype 15A and related subject matter.

Group 3: claims 1-3, 7-11, 16-25 (partially) & 5, 14(completely) Purified and sized capsular polysaccharide of Streptococcus pneumoniae serotype 15C and related subject matter.

Group 4: claims 1, 2, 7-11, 16-25 (partially) & 6, 15(completely) Purified and sized capsular polysaccharide of Streptococcus pneumoniae serotype 35B and related subject matter.


The inventions of Groups I-IV are found to have no special technical feature that defines over the prior art of WO 2017067962A1 and US20160324949A1; provided by Applicants; and Aljanaby (Babylon Univer.. Pure & Applied Sci. 2013 21(5): 1648-1656),  Venkatesawaran et al (J.Infec. Dis. June 1983. 147(6): 1041-1054) and Benyon et al (Can. J.Chem. 1995. 73, pages 41-48); all provided by Applicants.

US20160324949A1 purified and sized Streptococcus pneumoniae serotype 15B capsular polysaccharide and processes for their preparation. The process of producing the polysaccharide includes the steps of preparation of fermentation culture of bacterial cell; lysing the bacterial cell in the culture; purification of capsular polysaccharide from the culture; and sizing the purified capsular polysaccharide by high pressure homogenization. The application also relates to capsular polysaccharide covalently linked to a carrier protein, processes for their preparation and immunogenic compositions comprising them (see abstract, [0017], [0035]-[0039], [0047]-[0049], [0056]-[0057]). WO 2017067962A1 discloses sized and purified Streptococcus pneumonia capsular polysaccharide, pneumococcal conjugate vaccine and immunogenic composition. The aim of the sizing was to reduce the molecular weight and the viscosity of the polysaccharide without a critical decrease of its antigenicity (see page 53). The emergence and unprecedented upsurge of the Streptococcus pneumoniae serotypes 2, 15A, 15C and 35B.  One of ordinary skill in the art would have been motivated to tackle the emergence of these particular serotypes will obviously employ the method of US20160324949A1 and WO 2017067962A1 to arrive at the purified and sized capsular polysaccharide of Streptococcus pneumonia serotypes 2, 15A, 15C and 35B. The purified & sized polysaccharide may be further modified to conjugate vaccine and immunogenic composition yia the optimization of the various physical and chemical barameters. 
Therefore, Applicant’s 

Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/           Primary Examiner, Art Unit 1645                                                                                                                                                                                             	3/29/22